Citation Nr: 1600315	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-10 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a skin disorder.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a stomach/liver disorder.

6.  Entitlement to service connection for a bilateral knee disorder.

7.  Entitlement to service connection for a bilateral ankle disorder.

8.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 1992 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this matter is currently with the RO in Atlanta, Georgia.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

In September 2015, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Atlanta, Georgia, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on VBMS.  

During the September 2015 Board hearing, the issue of service connection for asthma was characterized as a claim to reopen service connection for asthma; however, after a review of all the evidence, the issue is now properly considered as an original claim for service connection dating back to the July 1992 rating decision.  In response to the July 1992 rating decision denying service connection for a breathing disorder, the Veteran submitted a notice of disagreement in April 1993, within the one year appeal period.  38 C.F.R. § 20.302 (2015); see also 38 C.F.R. § 20.201 ("Notice of Disagreement must be in terms which can reasonably be construed as disagreement with [a rating decision] and a desire for appellate review").  The RO did not prepare a statement of the case prior to considering the issue of service connection for asthma in the December 2009 rating decision.  See 38 U.S.C.A. § 7105(d)(1) (West 2014); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2015).   

For these reasons, the July 1992 rating decision denying service connection for a breathing disorder did not become final, and the Board need not consider whether new and material evidence was received to reopen that issue in the instant matter.  In this context, the Board will also address the issues of service connection for a stomach/liver disorder, a bilateral knee disorder, a bilateral ankle disorder, and hearing loss, all of which were denied in the July 1992 rating decision for which the Veteran submitted the April 1993 notice of disagreement.  The issues of service connection for a low back disorder and tinnitus, both of which were denied in the July 1992 rating decision, followed a different procedural history, including subsequent adjudication by the RO such that the Board will not address those issues in the same manner as those being remanded below.

The issues of service connection for asthma, sleep apnea, a skin disorder, a stomach/liver disorder, a bilateral knee disorder, a bilateral ankle disorder, and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a skin disorder was denied in an October 2004 rating decision on the basis that the evidence did not demonstrate that a skin disorder had manifested to a compensable degree (no current disability); the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

2.  Evidence received since the October 2004 rating decision is not cumulative, and pertains to the basis of the prior final denial of service connection for a skin disorder (no current disability), so raises a reasonable possibility of substantiating the claim for service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision, which denied service connection for a skin disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening service connection for a skin disorder are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting the full benefit sought on appeal as it relates to the claim to reopen service connection for a skin disorder, this claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Legal Criteria to Reopen Service Connection

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for a Skin Disorder

The RO denied reopening service connection for a skin disorder in an October 2004 rating decision on the basis that the evidence did not show a current skin disability.  In an October 2004 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of this decision; thus, the decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.302, 20.1103.  To be material, the evidence with respect to this issue must tend to show a current skin disability, or that a current skin disability was incurred in service or related to service. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for a skin disorder.  The new evidence includes a November 2009 VA examination report showing a diagnosis of tinea cruris.  While the November 2009 VA examiner opined that the tinea cruris is not caused by or a result of service, the Veteran submitted medical literature in September 2015 listing skin rashes as a side effect of ciprofloxacin and pyridostigmine bromide medication, which the Veteran received in service.  See June 10, 1991 service treatment record (certifying exposure to oil well smoke and use of ciprofloxacin and pyridostigmine bromide).  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it addresses a previously unestablished fact of a current skin disability; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for a skin disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue of service connection for a skin disorder is addressed in the REMAND section below.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a skin disorder is granted.


REMAND

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claims for service connection for asthma, sleep apnea, a skin disorder, a stomach/liver disorder, a bilateral knee disorder, a bilateral ankle disorder, and hearing loss.

Service Connection for Asthma

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA examined the Veteran for a breathing disorder in February 1992 and October 1995.  Neither VA examiner diagnosed a current respiratory disorder; thus, neither VA examiner provided a medical opinion regarding the etiology of a current respiratory disorder, to include asthma.

Since the more recent October 1995 VA examination, the evidence demonstrates a current asthma disability and includes the Veteran's assertions that asthma may be caused by either exposure to oil well smoke while serving in the Persian Gulf War, or as a side effect of medication taken for service in the Persian Gulf War.  See, e.g., September 2015 Board hearing at 3; September 2015 Veteran correspondence with medical literature.  Given the Veteran's new assertions regarding etiology, and the diagnosis of asthma, the Board finds that that a new examination is needed to provide VA with a clearer picture of the nature and etiology of the asthma.  

Service Connection for Sleep Apnea

During the September 2015 Board hearing, the Veteran testified that a private physician opined that the current sleep apnea disability was caused by the current asthma disability.  The Veteran is competent to report an opinion told to him by a medical doctor.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not yet submitted evidence from a private physician showing such an opinion, or rationale for such an opinion; however, asthma is not yet a service-connected disability, and the Board is remanding the issue of service connection for asthma for a new VA examination and medical opinion.  In this context, the Board finds that consideration of entitlement to service connection for sleep apnea must be deferred until the intertwined issue of service connection for asthma is either resolved or prepared for appellate consideration.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Service Connection for a Skin Disorder

VA most recently examined the Veteran for a skin disorder in November 2009.  The November 2009 VA examiner opined that the current tinea cruris disability is not related to service; however, the November 2009 VA examiner's rationale does not reflect consideration of the Veteran's assertion that a skin disorder was caused by ciprofloxacin or pyridostigmine bromide, both of which are medications the Veteran received in service that may cause skin rashes.  The service treatment records include treatment for skin rashes, and the Veteran has reported recurrent skin rashes since service.  See September 2015 Board hearing transcript at 22-31.  In addition to the inadequacy of the November 2009 VA medical opinion, the Veteran has reported an additional diagnosis of eczema.  In consideration thereof, the Board finds that a new VA examination is warranted.  

Service Connection for a Stomach/Liver Disorder,
a Bilateral Knee Disorder, a Bilateral Ankle Disorder, and Hearing Loss

The Veteran filed claims for service connection for a stomach/liver disorder, a bilateral knee disorder, a bilateral ankle disorder, and hearing loss in February 1992.  The RO denied these claims in the July 1992 rating decision.  The Veteran filed a notice of disagreement with the July 1992 rating decision in April 1993; however, the RO has not yet issued a statement of the case on these issues.

Where a statement of the case has not been provided following the timely following of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, the Board must remand the issues of service connection for a stomach/liver disorder, a bilateral knee disorder, a bilateral ankle disorder, and hearing loss for further procedural action.

Accordingly, the issues of service connection for asthma, sleep apnea, a skin disorder, a stomach/liver disorder, a bilateral knee disorder, a bilateral ankle disorder, and hearing loss are REMANDED for the following action:

1.  Upon receipt of a signed release form (and address information from the Veteran), the AOJ should contact the Veteran's private physician for the current sleep apnea disability and request all records of treatment of the Veteran, in compliance with 38 C.F.R. § 3.159(c)(1).  All records received pursuant to this request should be added to the claims file.  If no records are available, this should be documented in the claims file.

The Veteran should also be advised that any medical opinions relating the current sleep apnea disability to the asthma disability should be reduced to writing and submitted to VA to allow for full consideration of any such medical opinions.

2.  Schedule the Veteran for a VA respiratory examination.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer the following opinion: 

Is it as likely as not (i.e., to a probability of 50 percent or greater) that a current respiratory disorder, to include asthma, is caused by or etiologically related to service?

When offering a rationale for this opinion, please note and discuss the significance of the Veteran's exposure to smoke (high in sulfur) from burning oil fields during Operation Desert Storm from February 1991 to March 1991, and use of ciprofloxacin and pyridostigmine bromide for approximately 10 days, as documented in the June 10, 1991 service treatment record.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

3.  Schedule the Veteran for a VA skin examination.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer the following opinion: 

Is it as likely as not (i.e., to a probability of 50 percent or greater) that a current skin disorder, to include tinea cruris, is caused by or etiologically related to service?

When offering a rationale for this opinion, please note and discuss the significance of in-service treatment for a left flank skin rash on June 7, 1991 and a groin rash on January 21, 1989 and July 2, 1990, and use of ciprofloxacin and pyridostigmine bromide for 10 days, as documented in the June 10, 1991 service treatment record.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

4.  The AOJ should issue a statement of the case that addresses the issues of service connection for a stomach/liver disorder, a bilateral knee disorder, a bilateral ankle disorder, and hearing loss.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate substantive appeal following the issuance of the statement of the case must be filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


